Citation Nr: 0634228	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  05-15 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Service connection for residuals of back injury, currently 
diagnosed as lumbar degenerative disc disease and facet joint 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi. 


FINDING OF FACT

The veteran's current low back disability developed many 
years after discharge from service and is unrelated to his 
military service.


CONCLUSION OF LAW

Residuals of back injury, currently diagnosed as lumbar 
degenerative disc disease and facet joint arthritis, was not 
incurred as a result of the veteran's active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While he has not been 
provided notice of the type of evidence necessary to 
establish an increased rating or an effective date with 
respect to his service connection claim, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As explained below, the Board 
has determined that service connection is not warranted for 
the veteran's back disability.  Consequently, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran in not notifying 
him of the evidence pertinent to increased ratings or 
effective dates.

The record reflects that by letter dated in April 2004 the RO 
informed the veteran of the type of evidence needed to 
support the claim, who was responsible for obtaining relevant 
evidence, where to send the evidence, and what he should do 
if he had questions or needed assistance.  The April 2004 
notice letter also told the veteran to submit all pertinent 
evidence he had in his possession pertaining to the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board further notes that the April 2004 notice letter was 
sent to the veteran prior to initial adjudication of his 
claim.

The Board notes that the veteran's VA and service medical 
records have been obtained.  The veteran has also been 
provided a VA medical examination.  The veteran provided 
testimony before a Hearing Officer at the RO and at another 
hearing before the undersigned Veterans Law Judge.  The 
veteran testified in January 2006 that he had submitted all 
obtainable private medical evidence.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal and he has done so.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

History and Analysis

At the September 2004 RO hearing the veteran asserted that he 
injured his back while playing basketball in service.  The 
veteran claimed that his back has been going out on him ever 
since that injury.  At the January 2006 Board hearing the 
veteran reported that he was in the hospital and in traction 
for four or five days due to the back injury in service.  The 
veteran stated that he was receiving Social Security 
Disability due to his back disability and that he had 
submitted to VA all the medical evidence that had been 
considered by the Social Security Administration.  

The veteran's service medical records reveal several 
complaints of low back pain in November 1961.  The veteran 
reported no injury and the impression was acute back strain.  
A December 1961 service medical record notes that the veteran 
had no further back pain.  From December 1961 onward, the 
service medical records are silent to any back complaints.  
The January 1964 discharge examination report reveals that 
the veteran reported several physical complaints.  However 
the veteran did not report any back complaints and the 
discharge examination report indicates no disability of the 
back.

While the veteran maintains that his back disability is a 
result of his service, as a layperson he is not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The medical evidence does not support 
the veteran's claim that he had a back injury in service and 
then continuing back disability every since.  On the 
contrary, the service medical records indicate that the 
veteran denied a back injury at that time, and indicate that 
the veteran's back pain was acute in nature.  Furthermore, 
the post service medical records, dated from September 1965 
onward, also do not indicate that the veteran developed a 
back disability due to service.  The private medical records 
first show post service back complaints, and a diagnosis of 
lumbosacral strain, in April 1976.  These records indicate 
the onset of severe back disability in November 1978.  The 
veteran reported that he developed severe pain in the lower 
back and left leg while sitting at his desk at work, and he 
indicated that there was no accident involved in the onset of 
the pain.  Private medical records in 1992 show that the 
veteran continued to state that the onset of his back 
problems had been in approximately 1979.  The medical 
evidence from 1978 onward, both private and VA, indicates 
that the veteran has chronic back disability, and none of 
this evidence relates the current back disability to service.  
Furthermore, on VA examination in November 2004, the VA 
physician said that he was unable to relate the veteran's 
current back disability, lumbar degenerative disc disease and 
facet joint arthritis, to any in-service injury without 
speculation.

The Board finds that the greater weight of the evidence 
indicates that the veteran's back complaints in service were 
acute and transitory in nature and were not due to a 
traumatic injury.  The greater weight of the evidence also 
indicates that the veteran did not develop his current back 
disability until many years after discharge from service and 
that his current back disability is unrelated to service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for residuals of back injury, currently 




	(CONTINUED ON NEXT PAGE)



diagnosed as lumbar degenerative disc disease and facet joint 
arthritis, is not warranted.


ORDER

Service connection for residuals of back injury, currently 
diagnosed as lumbar degenerative disc disease and facet joint 
arthritis is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


